Case 2:20-mc-00007-MSD Document 32 Filed 06/11/21 Page 1 of 5 PageID# 297




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF VIRGINIA

In re:
COURT OPERATIONS UNDER THE EXIGENT
CIRCUMSTANCES CREATED BY THE OUTBREAK                   Case No. 2:20mc7
OF CORONAVIRUS DISEASE 2019 (COVID-19):
CARES ACT REAUTHORIZATION TO USE VIDEO
CONFERENCING OR TELEPHONE CONFERENCING


                         General Order No. 2021-07

       On March 13, 2020, the President declared a national emergency

in response to the COVID-19 pandemic. Shortly thereafter, Congress

passed legislation authorizing the use of video and telephone

conferencing, under certain circumstances and with the consent of

the defendant, for various federal criminal case events during the

course of the COVID-19 emergency.         See CARES Act, 134 Stat. 281.

On March 29, 2020, the Judicial Conference of the United States

found that emergency conditions have materially affected, and will

continue     to    affect,   the   functioning   of   the   federal   courts

generally.        Accordingly, on March 30, 2020, this Court issued

General Order 2020-09 authorizing “the use of video conferencing,

or telephone conferencing if video conferencing is not reasonably

available, for all events listed in Section 15002(b)” of the CARES

Act.    Gen. Order 2020-09, at 2.        The same General Order further

found that “felony pleas under Rule 11 of the Federal Rules of

Criminal Procedure and felony sentencings under Rule 32 of the

Federal Rules of Criminal Procedure cannot be conducted in person
Case 2:20-mc-00007-MSD Document 32 Filed 06/11/21 Page 2 of 5 PageID# 298




in this district without seriously jeopardizing public health and

safety.”      Id.   On June 26, 2020, September 24, 2020, December 18,

2020, and March 15, 2021, this Court issued Orders extending the

CARES Act authorization for an additional 90 days pursuant to

§ 15002(b)(3)(A) & (B).          Gen. Orders 2020-18, 2020-21, 2020-24,

2021-03.

       Just under 90 days have passed since the issuance of General

Order 2021-03, and in the interim, the undersigned judge has

continued     to    monitor   relevant   COVID-19   data,    as   well   as   the

developing guidance from the Centers for Disease Control and

Prevention (CDC) and state and local health authorities. Virginia,

and the rest of the United States, continues to vaccinate the

public against COVID-19, and the gains achieved as a result of

vaccinations have led the Governor of Virginia to end statewide

mask    and    social    distancing      mandates   for     fully   vaccinated

individuals.        This Court recently ended its own mask requirement

for fully vaccinated individuals, but based on guidance from local

health officials in Virginia’s Northern, Central, and Eastern

regions, the Court has continued, at least in the short term, to

require social distancing in our Courthouses to the greatest extent

possible.     See Gen. Order 2021-06.        The recommendations from local

health experts were based on the unique nature of the Courthouse

setting (e.g., jurors and defendants are compelled to appear, in-



                                         2
    Case 2:20-mc-00007-MSD Document 32 Filed 06/11/21 Page 3 of 5 PageID# 299




custody defendants are frequently present, 1 etc.) as well as the

fact that a significant percentage of Americans are not yet fully

vaccinated and it is not feasible for the Court to determine the

vaccination status of Courthouse visitors.

        Virginia’s vaccination program is performing well, as borne

out by the fact that COVID-19 case counts, hospitalizations, and

deaths in Virginia have declined to their lowest points since the

first months of the pandemic.              However, public health experts

continue to voice caution over the risk posed by newly emerging

COVID-19 variants, most notably the Delta variant.              Weighing the

markedly improved pandemic conditions against the still-present

risk, and with the Judicial Conference’s emergency declaration

still in effect, this Court concludes that conditions warrant a

very      brief    extension    of   the     video   and   teleconferencing

authorization under the CARES Act.           Such finding does not suggest

that it is still necessary to conduct a large percentage of

approved criminal hearings remotely, but rather, acknowledges the

short-term need for flexibility to use such hearings in appropriate

cases.      The short-term continued availability of virtual hearings

will also allow for a phased increase in the number of in-custody

defendants, many of whom are not vaccinated (or whose vaccination


1 Recently updated CDC guidance that relaxed mask requirements for fully
vaccinated individuals does not apply to correctional facilities.    See
https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated-
guidance.html (last visited June 10, 2021).

                                       3
Case 2:20-mc-00007-MSD Document 32 Filed 06/11/21 Page 4 of 5 PageID# 300




status   is   unknown),     that    the       U.S.       Marshals      Service       needs   to

transport from local jails to our Courthouses and back again.

      Therefore, the Chief Judge of this District finds that current

conditions warrant a brief extension of the findings made in

General Orders 2020-09, 2020-18, 2020-21, 2020-24, and 2021-03,

with respect to those criminal proceedings expressly listed in

§ 15002(b)(1) of the CARES Act.               However, the Court concludes that

improving pandemic conditions and increasing vaccinations create

an environment that no longer justifies remote felony guilty plea

hearings or remote felony sentencing hearings, as such critical

criminal proceedings are a small enough subset of all criminal

proceedings that they can now be performed in person without

seriously jeopardizing public health and safety.                           Cf. CARES Act

§ 15002(b)(2) (authorizing remote proceedings for felony pleas and

felony   sentencings      only     if    the       Chief       Judge    finds    that    such

proceedings    “cannot      be   conducted          in    person       without       seriously

jeopardizing public health and safety”) .

      Accordingly,     as    Chief       Judge,          and     pursuant       to    Section

15002(b)(1) of the CARES Act, I hereby reauthorize the use of video

conferencing, or telephone conferencing if video conferencing is

not   reasonably   available,           for       all    events     listed      in    Section

15002(b)(1) of the CARES Act.             Pursuant to Section 15002(b)(3) of

the CARES Act, this authorization will remain in effect through



                                              4
Case 2:20-mc-00007-MSD Document 32 Filed 06/11/21 Page 5 of 5 PageID# 301




June    25,   2021   unless   terminated   earlier.    Should   pandemic

conditions materially worsen, the Court will reconsider whether

this reauthorization should be extended.

       It is so ORDERED.




                                                    /s/
                                               Mark S. Davis
                                    CHIEF UNITED STATES DISTRICT JUDGE
Norfolk, Virginia
June ____,
      11   2021




                                     5
